Case 19-00730-5-JNC Doc 318 Filed 07/09/19 Entered 07/09/19 13:26:40 Page iof3

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-00730-5-INC
CAH ACQUISITION COMPANY #1, )
LLC, d/b/a WASHINGTON COUNTY ) Chapter 11
HOSPITAL, )
)
Debtor. )
)

 

AFFIDAVIT

I, Jason L. Hendren, being first duly sworn, do hereby says as follows:

1. I am over 18 years of age and am licensed to practice law in the State of North
Carolina and am a partner with Hendren, Redwine & Malone, PLLC located at 4600 Marriott
Drive, Suite 150, Raleigh, NC 27612. I am personally familiar with the above-captioned matter.

2. On April 14, 2019, the Court employed my firm nun pro tunc to the petition date
as co-counsel for the Trustee in this proceeding [DE# 157].

3. As co-counsel, my firm is responsible for the filing and service of certain motions
on creditors in the case which require the firm to advance expenses on behalf of the Debtor.

4, Pursuant to the Court’s Order Allowing Trustee’s Motion to Approve Payment of
Administrative Expenses dated May 15, 2019, Affiant hereby states the actual costs and expenses
related to service of process from June 1, 2019 to June 30, 2019 that were incurred and advanced
by Affiant’s firm were $415.20. The invoice for such expenses are attached hereto as Exhibit “A”.

5. Pursuant to the Court’s Order, the Debtor shall remit payment to Hendren, Redwine

& Malone, PLLC in the amount of $415.20.
Case 19-00730-5-JNC Doc 318 Filed 07/09/19 Entered 07/09/19 13:26:40 Page 2of3

DATED: July | ,2019 + HENDREN, REDWINE & MALONE, PLLC
p a
yom

Jason L. Hgndren (NC State Bar No. 26869)
4600 Mapfiott Drive, Suite 150
Raleigt, NC 27612

Telephone: 919-420-7867

Telefax: 919-420-0475

Email: jhendren@hendrenmalone.com
Co- Counsel for the Trustee

 

 

Sworn to and subscribed Osilttttiey,
Before me this the 4 day syre® E ft
f , 2019. > %
ofS FY On, 3
, Fe i :
y 25 3
(/ Notaty Public ~~ 3% “UBL 0 #

Pe
SG
YY
‘9
o

8

Z.
al

My Commission Expires:

Proaust 13.7023
VU T
BK ATTORMSSSERMELT3O5-INC Doc 318 Filed P7(99/10 Entered 07/99/19 13:26:40 Page 3 of 3

d/b/a CertificateofService.com

PO Box 4590 TRACKING NUMBER: 6132278976
Pasco, WA 99302 DEBTOR NAME. CAH ACQUISITION COMPANY #1, LLC
(509) 412-1356 CASE NUMBER: 19-00730-5-JNC
COS TITLE: COS
BILL TO: .
CLIENT NUMBER: 26869 SPECIAL INSTRUCTIONS:

Hendren, Redwine & Malone, PLLC
Jason L. Hendren

4600 Marriott Dr, Suite 150
Raleigh, NC 27612

 

 

 

THANK YOU FOR USING WWW.CERTIFICATEOFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.

DOCUMENT(S) SERVED ON 6/17/2019:

 

Motion to Limit Notice

 

 

 

 

 

ACCOUNTING:
UPLOAD DATE:
6/17/2019 MAIL PIECE WEIGHT: 1
NUMBER OF ENVELOPES PRINTED: 519
UPLOAD TIME: TOTAL MAILING COST: $259.50
10:59:17
PAGES PER DOC SET: 2
PROCESSED DATE: NUMBER OF ENVELOPES PRINTED: 519
6/17/2019 TOTAL PAGES: 1038
X PRINT RATE: 15
MAILING DATE: TOTAL PRINTING COST: $155.70
6/17/2019
MISCELLANEOUS CHARGES:
BILLING DATE: MATRIX PROCESSING FEE:
6/17/2019 ECF ACCESS FEE:
CERTIFIED MAIL PROCESSING FEE:
TOTAL INVOICE $415.20

 

 

 

 

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.

MAILING SERVICES PROVIDED BY:
WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356
